Exhibit 10.5

MERGER PROTOCOL

between

Campofrío Alimentación, S.A.

and

Groupe Smithfield Holdings, S.L.

and others



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

In Madrid, on 30th June 2008.

BY AND BETWEEN

CAMPOFRÍO ALIMENTACIÓN, S.A., a company incorporated under the laws of Spain,
with its registered office at Avenida de Europa 24, Parque Empresarial La
Moraleja, 28109, Alcobendas, Madrid, Spain, with Tax Identification Number
A-09000928, registered with the Mercantile Registry of Madrid under Volume 311,
Sheet 6204, Page 111, duly represented for the purposes hereof by Mr. Pedro
Ballvé Lantero, of legal age, holder of Identity Card number 50407273-J, with
professional address at Avenida de Europa 24, Parque Empresarial La Moraleja,
28109, Alcobendas, Madrid, Spain, in his capacity as authorized representative
of the company by virtue of the meeting minutes of the Board of Directors of
Campofrío Alimentación, S.A. of June 27th , 2008 (hereinafter, “Campofrío”);

GROUPE SMITHFIELD HOLDINGS, S.L., a company incorporated under the laws of
Spain, with its registered office at Don Ramón de la Cruz 17 izqda., 28006
Madrid, Spain, with Tax Identification Number B-84732882, registered with the
Mercantile Registry of Madrid under Volume 22822, Section, 8, Sheet 222, Page
408552, duly represented for the purposes hereof by Mr. Richard Jasper Poulson,
of legal age, holder of U.S.A. Passport number 017090187, with professional
address at 499, Park Avenue 6th Floor, New York, NY, U.S.A., in his capacity as
authorized representative of the company by virtue of meeting minutes of the
Board of Directors of Groupe Smithfield Holdings, S.L. of June 27, 2008
(hereinafter, “GSH”);

CARBAL, S.A., a company incorporated under the laws of Spain, with its
registered office at Avenida de Europa 24, Parque Empresarial La Moraleja,
28109, Alcobendas, Madrid, Spain, with Tax Identification Number A-78071396,
registered with the Mercantile Registry of Madrid under Volume 7014, Sheet 153,
Page 114081, duly represented for the purposes hereof by Mr. Pedro Ballvé
Lantero, of legal age, holder of Identity Card number 50407273-J, with
professional address at Avenida de Europa 24, Parque Empresarial La Moraleja,
28109, Alcobendas, Madrid, Spain, in his capacity as authorized representative
of the company by virtue of power of attorney granted on May 24, 2005 before the
Notary of Madrid Mr. María Bescos Badia with number 2005/952 of his records;

BITONCE, S.L., a company incorporated under the laws of Spain, with its
registered office at Avenida de Europa 24, Parque Empresarial La Moraleja,
28109, Alcobendas, Madrid, Spain, with Tax Identification Number B-95041240,
registered with the Mercantile Registry of Madrid under Volume 15258, Sheet 162,
Page 255566, duly represented for the purposes hereof by Mr. Pedro Ballvé
Lantero, of legal age, holder of Identity Card number 50407273-J, with
professional address at Avenida de Europa 24, Parque Empresarial La Moraleja,
28109, Alcobendas, Madrid, Spain, in his capacity as authorized representative
of the company by virtue of power of attorney granted on October 15, 2003 before
the Notary of Madrid Mr. María Bescos Badia with number 2003/1065 of his
records;

 

2



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

BETÓNICA 95, S.L., a company incorporated under the laws of Spain, with its
registered office at Avenida de Europa 24, Parque Empresarial La Moraleja,
28109, Alcobendas, Madrid, Spain, with Tax Identification Number A-80019748,
registered with the Mercantile Registry of Madrid under Volume 1102, Sheet 219,
Page 21014, duly represented for the purposes hereof by Mr. Pedro Ballvé
Lantero, of legal age, holder of Identity Card number 50407273-J, with
professional address at Avenida de Europa 24, Parque Empresarial La Moraleja,
28109, Alcobendas, Madrid, Spain, in his capacity as authorized representative
of the company by virtue of power of attorney granted on March 6, 2008 before
the Notary of Madrid Mr. María Bescos Badia with number 2008/260 of his records;

CARTERA NUVALIA, S.L., a company incorporated under the laws of Spain, with its
registered office at Avenida de Europa 24, Parque Empresarial La Moraleja,
28109, Alcobendas, Madrid, Spain, with Tax Identification Number B-83310334,
registered with the Mercantile Registry of Madrid under Volume 17652, Sheet 31,
Page 303903, duly represented for the purposes hereof by Mr. Luis Serrano
Martín, of legal age, holder of Identity Card number 4114433-D, with
professional address at Avenida de Europa 24, Parque Empresarial La Moraleja,
28109, Alcobendas, Madrid, Spain, in his capacity as authorized representative
of the company by virtue of power of attorney granted on January 20, 2006 before
the Notary of Madrid Mr. Francisco Aguilar González with number 2006/188 of his
records;

ALINA CORPORATE, S.L., a company incorporated under the laws of Spain, with its
registered office at Avenida de Europa 24, Parque Empresarial La Moraleja,
28109, Alcobendas, Madrid, Spain, with Tax Identification Number A-78891728,
registered with the Mercantile Registry of Madrid under Volume 2599, Sheet 211,
Page 45224, duly represented for the purposes hereof by Mr. Luis Serrano Martín,
of legal age, holder of Identity Card number 4114433-D, with professional
address at Avenida de Europa 24, Parque Empresarial La Moraleja, 28109,
Alcobendas, Madrid, Spain, in his capacity as authorized representative of the
company by virtue of power of attorney granted on May 14, 2008 before the Notary
of Madrid Mr. Francisco Aguilar González with number 2008/1323 of his records;

OCM EUROPEAN PRINCIPAL OPPORTUNITIES FUND L.P., a Cayman Islands exempted
limited partnership, with registered offices in the Cayman Islands at c/o
Walkers SPV Limited, Walker House, PO Box 908GT, Mary Street, George Town, Grand
Cayman, and principal offices in the United States at 333 South Grand Avenue,
28th Floor, Los Angeles, California 90071; with Tax Identification Number
98-0486140 duly represented for the purposes hereof by Ms. Emily Alexander, of
legal age, holder of Passport number 057497443, with professional address at
333, South Grand Avenue, Los Angeles, CA 90071-1530, United States, in her
capacity as authorized signatory of the company by virtue of the signature
resolutions of Oaktree Capital Management, L.P. dated as of March 17, 2008.and
by Mr. Caleb Kramer, of legal age, holder of Passport number 039728881, with
professional address with professional address at 333, South Grand Avenue, Los
Angeles, CA 90071-1530, United States, in his capacity as authorized signatory
of the company by virtue of the signature resolutions of Oaktree Capital
Management, L.P. dated as of March 17, 2008.

 

3



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

SMITHFIELD FOODS, INC., a company incorporated under the laws of Virginia
(U.S.A.), with registered office at 200, Commerce Street, Smithfield 23430,
Virginia, U.S.A. with Tax Identification Number 52-0845861, duly represented for
the purposes hereof by Mr. Richard Jasper Poulson, of legal age, holder of
U.S.A. Passport number 017090187, with professional address at 499, Park Avenue
6th Floor, New York, NY, U.S.A., in his capacity as authorized representative of
the company;

SFDS GLOBAL HOLDINGS B.V., a company incorporated under the laws of The
Netherlands, with registered office at Naritaweg 165, 1043, BW Amsterdam, The
Netherlands, duly represented for the purposes hereof by Mr. Richard Jasper
Poulson, of legal age, holder of U.S.A. Passport number 017090187, with
professional address at 499, Park Avenue 6th Floor, New York, NY, U.S.A., in his
capacity as authorized representative of the company;

OCM LUXEMBOURG EPOF MEATS HOLDING SARL, a “société à responsabilité limitée”
incorporated under the laws of Luxembourg, with registered office at 67,
Boulevard Grand-Duchesse Charlotte, L-1331, Luxembourg, with Tax Identification
Number 2006 2430 878, registered with the Mercantile Registry of Luxembourg
under the reference B 118.699, duly represented for the purposes hereof by
Mr. Justin Bickle, of legal age, holder of UK Passport number 302256106, with
professional address at 27 Knightsbridge, London, SW1X 7LY, United Kingdom, and
Mr. Szymon Dec, of legal age, holder of Polish Passport number AK 6513201, with
professional address 53, avenue Pasteur L-2311 Luxembourg, Grand Duchy of
Luxembourg in their capacity as directors and authorized representatives of the
company by virtue of the articles of association, adopted in form of a notarial
deed on July 25, 2006 before the Notary of the city of Mersch Mr. Henri
Hellinckx with number 2151/06 of his records, and subsequently amended on
December 5, 2006;

OCM LUXEMBOURG OPPS MEATS HOLDING SARL, a “société à responsabilité limitée”
incorporated under the laws of Luxembourg, with registered office at 67,
Boulevard Grand-Duchesse Charlotte, L-1331, Luxembourg, with Tax Identification
Number 2006 2427 869, registered with the Mercantile Registry of Luxembourg
under the reference B 118.210, duly represented for the purposes hereof by
Mr. Christopher Boehringer, of legal age, holder of Canadian Passport number
BA304172, with professional address at 27 Knightsbridge, London, SW1X 7LY,
United Kingdom, and Mr. Szymon Dec, of legal age, holder of Polish Passport
number AK 6513201, with professional address 53, avenue Pasteur L-2311
Luxembourg, Grand Duchy of Luxembourg in their capacity as directors and
authorized representatives of the company by virtue of the articles of
association, adopted in form of a notarial deed on July 27, 2006 before the
Notary of the city of Luxembourg Mr. Jean-Joseph Schwachtgen with number 1138 of
his records, and subsequently amended on December 15, 2006.

 

4



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

Campofrío and GSH shall be referred to herein, jointly, as the “Merging
Companies”.

SFDS GLOBAL HOLDINGS B.V., OCM LUXEMBOURG EPOF MEATS HOLDING SARL and OCM
LUXEMBOURG OPPS MEATS HOLDING SARL shall be hereinafter collectively referred to
as the “GSH Shareholders”

CARBAL S.A., BITONCE S.L., BETÓNICA 95 S.L., CARTERA NUVALIA S.L. and ALINA
CORPORATE S.L. shall be hereinafter collectively referred to as the “Reference
Shareholders”.

The GSH Shareholders and the Reference Shareholders shall be hereinafter
collectively referred to as the “Shareholders”.

Campofrío, GSH and the Shareholders shall be hereinafter collectively referred
to as the “Parties” and, individually, as a “Party”.

OCM EUROPEAN PRINCIPAL OPPORTUNITIES FUND L.P. is party to this Merger Protocol
only for the purposes of section 6.1.3.

The Parties mutually acknowledge their authority to enter into this Merger
Protocol (hereinafter the “Merger Protocol” or the “Agreement”) and to such
extent they

STATE

 

I. Campofrío is a company engaged in the business of production and marketing of
meat products (the “Business”). Campofrío is the parent company of a group of
companies which are also engaged in the Business. The current composition of
Campofrío’s group is included in Annex I (the “Campofrío Group”).

Campofrío’s share capital is equal to Euro 52,643,724, divided into 52,643,724
shares of 1 Euro each, which are admitted to trading in the Spanish Stock
Exchanges of Madrid and Barcelona and admitted for trading in the Spanish Stock
Exchange Interconnection System (Sistema de Interconexión Bursátil Español
(Mercado Continuo)).

 

II. GSH, a holding company, is the parent company of a group of companies also
engaged in the Business. The current composition of GSH’ group is included in
Annex II (the “GSH Group”).

GSH share capital is equal to Euro 38,837,178, divided into 38,837,178 quotas of
1 Euro each, which are owned on a 50-50% basis by (i) SFDS GLOBAL HOLDINGS B.V.
(“SFD”) and by (ii) OCM LUXEMBOURG EPOF MEATS HOLDING SARL (34.31%) and OCM
LUXEMBOURG OPPS MEATS HOLDING SARL (15.69%).

 

III. SMITHFIELD FOODS, INC., a Virginia (U.S.A.) corporation (“SF”) is the
parent company of a group of companies engaged in the Business, which includes
COLD FIELD INVESTMENTS, LLC, a Delaware (U.S.A.) limited liability company
(“CF”), SMITHFIELD INSURANCE COMPANY, LTD., a company organized under the laws
of Bermuda (“SI”), and SFDS GLOBAL HOLDINGS, B.V., (“SFO”) a company organized
under the laws of The Netherlands (the “SF Group”).

 

5



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

CF and SI own 21.367% and 2.572% of Campofrío shares, respectively. Therefore,
SF is the indirect owner through CF and SI of an aggregate of 23.939% of
Campofrío shares.

 

IV. The Parties entered into negotiations leading to a non-binding Memorandum of
Understanding (the “MOU”) by virtue of which they set out the basic principles
of the proposed integration by Campofrío and GSH, through the merger of GSH into
Campofrío and the subsequent integration of the GSH Group under the ownership of
Campofrío as well as the Exchange Ratio (as defined below) for the shares and
the quotas.

 

V. Following the execution of the MOU and in accordance with its terms, the
Merging Companies have carried out certain actions, including the performance by
the Merging Companies, through their respective advisors, of a reciprocal
confirmatory due diligence exercise (the “Confirmatory Due Diligence”), by means
of which the Parties have had access to certain information and documentation of
the respective Campofrío and GSH business groups, in order to permit the Parties
to confirm the basis, terms and conditions initially agreed for the transaction
and for the determination of the Exchange Ratio.

 

VI. In accordance with the above, the respective Boards of Directors of the
Merging Companies have approved the Corporate Documents (as defined below) and
the execution of this Merger Protocol.

NOW THEREFORE, the Parties have agreed to enter into this Merger Protocol
pursuant to the following

CLAUSES

CLAUSE 1. PURPOSE OF THE AGREEMENT

Subject to the terms and conditions of this Merger Protocol, the Parties agree
to execute the merger of GSH into Campofrío, pursuant to section 233.2 and
complementary provisions of the Royal Legislative Decree 1564/1989 of
22 December (the “Spanish Companies Act”), by means of the extinction of GSH as
absorbed company, and the transfer of its assets and liabilities (patrimonio
social) to Campofrío, as absorbing company, which shall increase its share
capital, and issue and deliver to GSH Shareholders new Campofrío shares as
determined by the Exchange Ratio, as defined below (the “Merger”). As a result
of the Merger, the separate corporate existence of GSH shall cease and Campofrío
shall continue as the surviving corporation of the Merger.

 

6



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

CLAUSE 2. EXECUTION OF THE MERGER

In addition to those specifically set out in this Merger Protocol, the terms and
conditions of the Merger shall be those set out in (i) the merger project
(“Merger Project”), and (ii) the proposal of amendments to the bylaws and to the
corporate governance regulations of Campofrío (all such, the “Governance
Amendments” and collectively with the Merger Project, the “Corporate
Documents”). The Corporate Documents have been approved by the Board of
Directors prior to the execution of this agreement, and shall be submitted to
the approval of the general shareholders meetings approving the Merger, pursuant
to sections 234 and 238 (f) of the Spanish Companies Act. The Corporate
Documents are attached as Annex 2.1, and shall be considered as an integral part
of this Merger Protocol.

Subject to the terms and conditions of this Merger Protocol, the Merging
Companies and the Shareholders hereby undertake to take all the necessary or
convenient actions to validly execute the Merger in accordance with this Merger
Protocol and the Corporate Documents and, to this extent, they shall take all
necessary or convenient steps to duly and timely implement the detailed
timetable and action plan set out in Annex 2.2, so that subject to the
fulfillment of the Conditions Precedent for the Completion (as defined below),
the Merger is submitted to the approval of the General Shareholders Meetings of
the Merging Companies prior to 30 October 2008.

The Merging Companies and the Shareholders shall promote the Merger process and
abstain from carrying out any acts that could (i) impede the Merger or
(ii) render its execution more difficult or under terms and conditions different
to those set out in the Corporate Documents and this Merger Protocol. In
particular, the Shareholders respectively undertake the following commitments:

 

(a) The GSH Shareholders, as the owners of all of GSH share capital, shall hold
the applicable General Shareholders Meetings of GSH simultaneously with the
General Shareholders Meeting of Campofrío referred to below, and vote in favor
of the Merger; and

 

(b) The Reference Shareholders shall attend to the applicable General
Shareholders Meetings of Campofrío and vote in favor of the Merger and undertake
to make their best efforts so that the shareholders identified in Annex 2.3,
attend and vote in favor of the Merger at Campofrío’s General Shareholders
Meeting.

CLAUSE 3. BASIC PRINCIPLES OF THE MERGER

 

3.1 Rationale of the Merger and Economic Justification

It is the Parties understanding that the Merger will allow Campofrío to become a
leading processed meats company in Europe and will be able to generate
significant synergies by combining with GSH. In this sense, the Merging
Companies have identified important synergies including sourcing, manufacturing
and cross-selling and believe that the Merger affords the best opportunity to
achieve these savings.

 

7



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

The execution of the Merger as well as its terms and conditions has been agreed
upon by the Parties on the basis of business and industrial rationale and does
not intend nor pursue the granting of control over Campofrío. The Corporate
Documents have been agreed between the parties to meet this underlying
principle.

 

3.2 Exchange Ratio. Capital Increase

The Merger shall be carried out through the issue and delivery of newly issued
Campofrío shares to GSH Shareholders, in proportion to their respective stakes,
in accordance with the Exchange Ratio.

The Merging Companies have determined an exchange ratio (the “Exchange Ratio”)
according to which 49,577,099 shares of Campofrío with a par value of 1 euro
each shall be delivered in exchange of 38,837,178 quotas of GSH with a par value
of 1 euro each.

On the basis of the Exchange Ratio, Campofrío shall increase its share capital
in the amount of 49,577,099 euros, issuing 49,577,099 ordinary shares with a par
value of 1 euro each, represented by book entries, which will be listed in the
Madrid and Barcelona Stock Exchanges as well as admitted for trading in the
Spanish Stock Exchange Interconnection System (Sistema de Interconexión Bursátil
Español (Mercado Continuo)).

The Exchange Ratio has been agreed by the Boards of Directors on the basis of
fair value (“valor real del patrimonio”) of the Merging Companies, taking into
consideration generally accepted methods and valuation criteria that the Board
of Directors have deemed relevant, and the respective Consolidated Financial
Statements (as defined below). Additionally, the determination of the Exchange
Ratio has been agreed taking into account the distribution of dividends in
favour of Campofrio’s shareholders as stated in clause 5 (c) (i).

The Board of Directors of Campofrío has received the opinion of its financial
advisor, Goldman Sachs International, dated as of June 27th, 2008, to the effect
that, based upon and subject to the assumptions, qualifications, limitations and
other matters set forth in such opinion, as of such date, the Exchange Ratio
pursuant to this Merger Protocol and the Merger Project is fair from a financial
point of view to Campofrío.

 

3.3 Merger balance sheets. Consolidated Financial Statements

Pursuant to the provisions set forth in article 239 of the Spanish Companies
Act, Campofrío and GSH have chosen as Merger Balance Sheets, their respective
individual balance sheets closed on April 30, 2008. The Merger Balance Sheets
shall be reviewed by Ernst & Young, auditor of Campofrío and GSH.

In addition to the above, the Merging Companies have delivered to each other the
annual consolidated financial statements as follows (the “Consolidated Financial
Statements”):

 

8



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

•  

Campofrío has delivered Consolidated Financial Statements as per December 31,
2007, subject to IFRS and an audit report stating that, in the opinion of the
auditor, such Financial Statements provide a faithful and accurate description
of the net worth, financial situation and profits of Campofrío and its
consolidated group as of the date of reference.

 

•  

GSH has delivered Consolidated Financial Statements as per April 30, 2008,
subject to IFRS, audit report pending.

GSH undertakes to deliver prior to the calling Campofrío’s general shareholders
meeting the audit report on the GSH Consolidated Financial Statements,
confirming that, in the opinion of the auditor, such Consolidated Financial
Statements provide a faithful and accurate description of the net worth,
financial situation and profits of GSH and its consolidated group as of the date
of reference (“GSH Audit Report”).

CLAUSE 4. CONDITIONS PRECEDENT

The Merger is subject to the conditions precedent set forth in this Clause (the
“Conditions Precedent”) being entirely fulfilled.

The Merging Companies and the Shareholders shall take all reasonable steps to
fulfill all of the Conditions Precedent.

 

4.1 Conditions Precedent to the calling of the Merging Companies’ respective
shareholders meetings to approve the Merger

The decision to submit the approval of the Merger to the Merging Companies’
respective shareholders meeting and the Shareholders’ undertakings to vote in
favor of the Merger is subject to the following Conditions Precedent:

 

4.1.1 Independent Expert

Prior to the calling of Campofrío and GSH General Shareholders Meetings, the
Independent Expert to be appointed by the Mercantile Registry, in accordance
with article 236 of Spanish Companies Act and related provisions, in order to
assess the Merger Project, shall have issued its report, in which it will
include all the requirements indicated in article 236.4 of the Spanish Companies
Act.

 

4.1.2 GSH Audit Report

GSH shall have delivered to Campofrío the GSH Audit Report in the terms
established in clause 3.3.

 

9



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

4.1.3 Authorizations and waivers

Without prejudice of any other authorizations that may be applicable:
(i) obtaining the relevant waivers that may be required in relation with any
covenants or provisions set forth in the respective existing financial
agreements (the “Financial Agreements”), and/or (ii) the prior execution of the
relevant facilities that may be needed in order to refinance, if required, the
current Financial Agreements.

 

4.2 Conditions Precedent to the effectiveness of the Merger

 

4.2.1 Absence of Material Adverse Change

If a Material Adverse Change (as defined below) affecting one or both Merging
Companies between the date of this Merger Protocol and the date of approval of
the Merger by their respective shareholders general meeting has occurred, then
each Merging Company may serve notice (the “MAC Notice”) to the other informing
about the Material Adverse Change and the Merging Companies shall negotiate in
good faith to amend the terms of this Merger Protocol.

If a Material Adverse Change has occurred and the Merging Companies do not agree
to an amendment to this Merger Protocol prior to the earliest of (i) thirty
(30) calendar days from the day in which the MAC Notice has been delivered or
(ii) the date of the holding of Campofrío´s General Shareholders Meeting that
shall resolve on the Merger if the MAC Notice is delivered less than thirty days
prior to the date of Campofrío General Shareholders Meeting, each Merging
Company will have the right to withdraw from, and terminate, this Merger
Protocol, provided that such right of withdrawal (the “Withdrawal Notice”) must
be exercised by written notice no later than 40 days from delivery of the MAC
Notice.

For the avoidance of doubt, if either the MAC Notice or the Withdrawal Notice,
as the case maybe, is not delivered timely in accordance with the provisions
herein, the right to notify and/or to withdraw and terminate shall be considered
irrevocably waived with respect to the events constituting the Material Adverse
Change, and the condition precedent shall be considered fulfilled. Should a
Merging Company deliver a Withdrawal Notice as a result of which the Merger
Agreement is terminated, and the courts find that no Material Adverse Change
existed, the Merging Company delivering the Withdrawal Notice shall be fully
liable to the other for all damages (“daños y perjuicios”) caused.

“Material Adverse Change” means any extraordinary change, circumstance,
condition, occurrence or development arising after the execution of this Merger
Protocol that (a) has, individually or in the aggregate, a long term material
adverse effect (efecto adverso sustancial) on the business, financial condition,
results of operations, assets or properties of any Merging Company (such Merging
Company to include its subsidiaries) taken as a whole or (b) significantly
constrains, prohibits or renders illegal, the transactions contemplated by this
Merger Protocol, excluding, in either case, any such effect, change, condition,
occurrence or development to the extent directly arising from one or more of the
following: (i) public or industry knowledge of the Merger, including any
cancellations

 

10



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

or delay in customer orders, any reductions in sales or revenues, any disruption
in supplier, distributor, partner or similar relations or any early termination
of employment by members of the senior management team; (ii) general economic
and other conditions affecting the industry in which the Merging Companies
compete, including business cycles and changes in the credit and/or capital
markets, or any other national economy where either Merging Company or any of
their respective subsidiaries has material operations or sales; (iii) any change
in accounting requirements or principles or any change in applicable laws, rules
or regulations or their interpretation, (iv) any change in the market price or
trading volume of Campofrío’s listed securities, (v) any failure to meet
internal projections or forecast or published revenue or earnings predictions
for any period ending on or after the date of this Merger Protocol; and (vi) any
cost or expense reasonably incurred or accrued in connection with the Merger.

 

4.2.2 Additional Conditions Precedent

The Parties acknowledge and agree that the effectiveness of the Merging
Companies’ respective shareholders meeting merger resolutions shall be subject
to the following Conditions Precedent:

 

(a) Antitrust clearances

The obtaining of clearance from any relevant antitrust authorities
(collectively, the “Authorization”), including:

 

  •  

The Spanish National Competition Commission (Comisión Nacional de la
Competencia);

 

  •  

The Portuguese Competition Authority (Autoridade da Concorrencia); and

 

  •  

The German Federal Cartel Office (Bundeskartellamt)

The Merging Companies and, when applicable, the Shareholders, hereby undertake
to collaborate in good faith to obtain the Authorization as soon as legally
feasible and in any event before 30 November 2008 (the “Expiry Date”).

To this extent, the Merging Companies undertake to (a) prepare and file with the
appropriate anti-trust authorities as soon as practicable following the date of
this Merger Protocol such documents, notifications and filings as are required
to obtain the Authorisation for the satisfaction of the Condition Precedent
established in this Clause, and (b) act diligently and to comply with all the
requirements needed to obtain the Authorization from the antitrust authorities
as soon as practicable following the date of this Merger Protocol.

If the antitrust authorities declare the Authorization subject to conditions
that entail making changes to this Merger Protocol or to the structure of the
transactions described herein, and one of the Parties reasonably considers that
such changes significantly affect the economic balance of the obligations of the
Parties, they shall, during a period of two (2) months (not to exceed, in any
case, the Expiry Date), negotiate in good faith to reach a solution which
re-establishes such balance. Should the Expiry Date arrive without the Parties
having reached a mutually satisfactory solution, this Condition Precedent shall
not have been satisfied.

 

11



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

Should the relevant antitrust authorities deny their Authorisation to the Merger
or if such Authorisation is not obtained before the Expiry Date, this Condition
Precedent shall not have been satisfied.

 

(b) Granting of the exemption of article 8.g) of the Royal Decree 1066/2007

The CNMV granting, without any condition, to SF and the SF Group the exemption
set forth in article 8.g) of Royal Decree 1066/2007 (the “Exemption”) or SF
obtaining comfort at its own discretion that the Exemption will be granted.

If the CNMV subjects the granting of the Exemption to any condition, SF will
have the right, not later than ten (10) Business Days after such granting, to
either accept such condition or not to proceed with the Merger. In the latter
case, Campofrío and its shareholders will not have any right to be compensated
for any damages or costs caused or incurred in connection with the proposed
Merger. “Business Day” means a day that is not a Saturday, Sunday or a bank
holiday in the city of Madrid.

If, before the Expiry Date, (i) the CNMV denies the granting of the Exemption,
or (ii) if such Exemption is not granted or (iii) is subject to any condition
that is not accepted before Expiry Date by SF, this Condition Precedent shall
not have been satisfied.

CLAUSE 5. INTERIM PERIOD

The Parties acknowledge and represent that from 1 January 2008 the Merging
Companies have conducted and will conduct their businesses in their ordinary and
usual course until the registration of the Merger with the Mercantile Registry
(the “Effective Date”). The period from 1 January 2008 to the Effective Date
shall be hereinafter referred to as the “Interim Period”.

From the date of this Merger Protocol the Merging Companies shall not, without
the consent of the other Merging Company, and unless otherwise results from this
Merger Protocol:

 

(a) Issue of any share or convertible instruments, options or warrants or any
other instrument which grant any right to the acquisition of shares, other than
any issued in relation to the Merger or any of the agreement terms in this
Agreement;

 

(b) Any amendment of the by-laws, other than the by-laws amendments reflected in
the Governance Amendments;

 

(c)

Any declaration, distribution or payment of dividends or any other payment to
the shareholders, including by way of warrant, notes or other similar
instruments (other than (i) Campofrío’s dividends as approved by Campofrío’s
ordinary General Shareholders Meeting held on 17 June 2008, which includes a
dividend in cash for an amount of 12 million Euros which shall be paid on
July 8th, 2008 and a dividend in kind by delivery of 1,698,185 Campofrio
treasury shares which shall be paid on

 

12



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

 

July 16th, 2008 or (ii) any amounts to be paid to GSH Shareholders or
Campofrío’s shareholders based on the results of any on-going transaction which
might be executed prior to the Merger, as referred to in (f) below.

 

(d) Any repurchase, redemption or acquisition, directly or indirectly, of any
shares of their share capital other than the ordinary acquisition of treasury
shares (“autocartera”) acquired within the limits of the general shareholders
authorization in force.

 

(e) Engage in any material capital expenditure (except as provided for in the
annual budget or business plan); and

 

(f) Any negotiation with any third party regarding any transfer of any material
part of their industrial or commercial activities, or the entering into any
acquisition, merger, contribution, hive down, alliance or collaboration
agreement or other arrangement with respect to any material part of their
industrial or commercial activities, other than any on-going negotiations
already under way by either Merging Company and as agreed with the other Merging
Company.

Any request for a Merging Company’s consent to a proposed transaction under this
Clause shall be deemed accepted by that Merging Company if it fails to issue any
decision in this regard within the term of ten (10) calendar days from the date
in which it receives the consent request.

CLAUSE 6. CORPORATE GOVERNANCE AND OTHER SPECIFIC PROVISIONS

The Parties and their Shareholders acknowledge that they have agreed to the
execution of the Merger, inter alia, on the basis of the following corporate
governance provisions which each of the Parties agree to comply with and ensure,
to the extent legally possible, compliance with:

 

6.1 General provisions concerning Campofrío’s administration and management

 

6.1.1 Campofrío and its group companies’ corporate identity

Campofrío will maintain its current corporate name and distinctive signs. The
corporate names and the distinctive signs of GSH subsidiaries which will be
integrated in Campofrío’s group pursuant to the Merger will be adapted as
applicable to the Campofrío’s group own distinctive signs. In particular, these
registered names and corporate signs shall delete any reference to Smithfield
that could result on confusion with the names and corporate signs of SF Group.

 

6.1.2 Headquarters

Campofrío’s main office will be located in Madrid.

 

13



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

6.1.3 Board of Directors

After the execution of the Merger, the Board of Directors of Campofrío shall, in
both composition and practice, reflect the company’s status as a leading
pan-European company, and will follow the best practices in modern corporate
governance. The Parties and the Shareholders shall take all necessary measures
to ensure that the Shareholders General Meeting of Campofrío approving the
Merger appoints, pursuant to section 238.1.h) of the Spanish Corporations Act
and subject to the effectiveness of the Merger, a new Board of Directors of nine
Directors, the composition of which, will be as follows.

 

Chairman:    Mr. Pedro Ballvé Lantero (Domanial Director proposed by Reference
Shareholders) Board members:    Mr. Juan José Guibelalde Iñurritegui
(Independent Director)    Mr. Guillermo de la Dehesa Romero (Independent
Director)    Mr. Yiannis Petrides (Independent Director)    Mr. Luis Serrano
Martín (Domanial Director proposed by Reference Shareholders)    Mr. C. Larry
Pope (Domanial Director proposed by Smithfield Foods)    Mr. Richard Jasper
Poulson (Domanial Director proposed by Smithfield Foods)    Mr. Caleb Samuel
Kramer (Domanial Director jointly proposed by OCM Luxembourg EPOF Meats Holding
SARL and OCM Luxembourg OPPS Meats Holding SARL )    Mr. Karim Michael
Khairallah (Domanial Director jointly proposed by OCM Luxembourg EPOF Meats
Holding SARL and OCM Luxembourg OPPS Meats Holding SARL)

Mr. Caleb Samuel Kramer and Mr. Karim Michael Khairallah will be designated by
OCM European Principal Opportunities Fund L.P. and proposed on behalf of OCM
Luxembourg EPOF Meats Holding SARL and OCM Luxembourg OPPS Meats Holding SARL.
The Parties acknowledge and accept that Mr. Juan José Guibelalde Iñurritegui
will meet all the terms of the Independent Director definition established in
the Código Unificado de buen gobierno de las sociedades cotizadas on 1 January
2009.

 

14



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

Mr. Pedro Ballvé Lantero will remain as Chairman of Campofrío for a period of
five (5) years after the execution of the Merger. The Board of Directors will
continue to have a Vice-President, who shall be appointed by the Board of
Directors.

The initial term of the Directors referred to above will be of five (5) years
after the execution of the Merger. The Parties agree that each Shareholder or
Shareholders will continuously have the right to designate the number of members
to the Board indicated above upon the expiration of the term, removal,
resignation or death of its designee, for consecutive five (5) year-terms,
unless the relevant Party has reduced the participation resulting from the
Merger and its holding is below the percentage that proportionally is required
to hold the right to appoint such number of Directors pursuant to section 137 of
the Spanish Companies Act, in which case it or they may appoint only the number
of Directors in proportion to the percentage as results from such section 137.
The Parties agree that any Director proposed by OCM Luxembourg EPOF Meats
Holding SARL and OCM Luxembourg OPPS Meats Holding SARL will have to be
designated by OCM European Principal Opportunities Fund L.P.

The composition of any Committee within the Board of Directors of Campofrío
shall be consistent with the above distribution and the applicable law and
regulations. In any event, future appointments of the Independent Directors will
be carried out by a proposal of the Nominations and Remunerations Committee
(Comité de Nombramientos y Retribuciones), among the persons included in a list
to be proposed by specialized advisors.

 

6.1.4 Management provisions

The Parties agree that after the Merger has been completed the management of
Campofrío will be as follows:

 

  (a) CEO: Mr. Robert Alair Sharpe II

 

  (b) Senior Management Team

After the Merger has been completed, the new Board of Directors shall appoint a
new Nominations and Remuneration Committee, which shall be determined following
the same criteria than those applicable to the composition of the Board of
Directors and in accordance with the internal corporate governance regulations.
The Nominations and Remuneration Committee shall review and propose to the Board
of Directors within the following 9 months after execution of the Merger a slate
of candidates for the senior management team of the company.

 

  (c) Senior Management Team Incentives

The Board of Directors, following the proposal of the Nominations and
Remuneration Committee, shall also approve an incentive plan for the senior
management team for the three (3) years after the Merger.

 

15



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

Any existing GSH management incentives will be cancelled, at the GSH
Shareholders’ cost, prior to the Merger.

 

6.1.5 Business Plan

Following the execution of the Merger Campofrío will run its businesses in
accordance with the management business plan for Campofrío that has been
approved by the respective Board of Directors of Campofrío and GSH.

 

6.1.6 Dividend policy

The Merging Companies and the Shareholders recognize the importance that
Campofrío, as listed company, has a defined dividend policy which shall be based
on the performance of the company and the available capital.

In this regard, the Parties intent is that the dividend of Campofrío should be
not less than 50% of its net profits subject to the following priorities having
been fulfilled, as resolved by the Board of Campofrío or as results from the
budget approved by the latter: (i) it has funded its requirements at that time
of CAPEX for maintenance and growth (such CAPEX expenditures to be not less than
depreciation), (ii) it has funded its current and future investment requirements
(provided these have already been approved by the Board and assuming in any
event the existence of a reasonable level of financial leveraging) and (iii) it
fulfils any restriction under the existing financial agreements.

 

6.2 Campofrío’s By-laws and Corporate Governance regulation

 

6.2.1 Campofrío as listed company

Campofrío will remain listed on the Spanish Stock Exchanges. The Parties and the
Shareholders shall take all necessary measures to ensure that the new shares of
Campofrío issued to execute the Merger are listed as soon as practicable.

 

6.2.2 Amendment of Campofrío’s By-laws and Corporate Governance regulations

The Parties agree

 

(a) to comply with and ensure compliance with Campofrío’s by-laws as they will
be amended by the General Shareholders Meeting approving the Merger as detailed
in Annex 2.1 and the Shareholders General Meeting regulation (Reglamento de la
Junta General de Accionistas);

 

(b) to ensure that the Board of Directors meeting of Campofrío approving the
calling of the General Shareholders Meeting approve the amendments to the Board
of Directors internal regulation (Reglamento del Consejo de Administración)
annexed hereto as Annex 2.1 and the Parties agree to comply with and ensure
compliance with such internal regulation.

 

16



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

The Parties acknowledge and agree that the amendments mentioned above are an
essential part to this Merger Protocol and reflect the Parties’ will on
Campofrío’s by-laws and corporate governance regulations to be implemented in
the context of the Merger. Consequently, the Parties further undertake to take
such steps as may be necessary to register the amendments to the by-laws
detailed in Annex 2.1 as soon as possible after the Merger. If the Mercantile
Registry does not consider such amendments fit to be registered in their
entirety, they will seek their partial registration, and the Parties will review
in good faith possible amendments as long as they do not alter the undertakings
of the Parties under this Merger Protocol. Notwithstanding the forgoing, matters
agreed which are not incorporated in the by-laws shall remain binding among the
Parties. In the event of any inconsistency between the by-laws of the Company
and this Agreement, the latter shall prevail.

 

6.3 Commitments and obligations specifically assumed by the GSH Shareholders

The Parties agree that it has been an essential condition to enter into this
Merger Protocol and to determine its terms and conditions, that the GSH
Shareholders undertake the following:

 

6.3.1 Additional Disposition to Campofrío’s By-laws

SF, in its capacity as the parent company of the SF Group and therefore ultimate
holder of the SF Group’s shareholding in Campofrío, hereby expressly
acknowledges and agrees to the additional disposition of Campofrío’s by-laws
established in Annex 2.1., which will be submitted for approval of Campofrío’s
General Shareholders Meeting that will resolve on the Merger (the “Additional
Disposition”).

SF hereby assumes and undertakes to comply with, and ensure compliance by, SFD,
CF, and SI (as direct shareholders of Campofrío after the Merger, hereinafter
the “SF Shareholders”), or any successor or assignee, with the Additional
Disposition, regardless of whether or not it is entirely or partially registered
with the Mercantile Registry, and assumes as “obligado solidario” the
fulfillment of the obligations derived for the SF Shareholders from the
Additional Disposition. To this extent, the Additional Disposition shall be
binding upon SF (with the same effect and extent as if SF were a direct
shareholder) and the SF Shareholders vis-à-vis Campofrío as it reflects the
Parties’ will to enter into this Merger Protocol.

The Parties acknowledge and agree that the last paragraph of section 6.2.2 above
includes and applies fully to the Additional Disposition as an amendment to the
by-laws included in Annex 2.1.

 

6.3.2 Business Opportunities

In the event that SF or a company controlled by SF becomes aware of a business
opportunity to acquire, finance or otherwise invest in any business in the
processed meats sector within the current member states of the European Union
(EU 27) (excluding Poland and

 

17



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

Romania) (the “Business Opportunity”), SF shall, as long as permitted under
applicable law, provide notice of such Business Opportunity to Campofrío. SF
will be authorized to pursue the Business Opportunity upon the earlier of:
(i) the Board of Directors of Campofrío has declined the Business Opportunity;
or (ii) the passage of 21 calendar days after the date the notice is received by
Campofrío and the Board of Directors has not expressed its agreement on pursuing
this Business Opportunity.

There shall be no restrictions on the business activities of SF or a company
controlled by SF except as provided above and unless otherwise prohibited by
applicable law.

 

6.3.3 Termination of GSH Shareholders’ prior shareholders agreements

The GSH Shareholders expressly agree to terminate before the Effective Date all
prior shareholders’ agreements existing among them.

CLAUSE 7. REPRESENTATIONS

 

7.1 Representations of Campofrío

Campofrío hereby represents to GSH that, as of the date hereof and as of the
closing date of the Merger:

 

7.1.1 Organization and Authority of Campofrío and the Campofrío Group

Campofrío is a sociedad anónima duly incorporated, validly existing and in good
standing under the laws of Spain and has full corporate power and authority to
enter into this Merger Protocol and to perform its obligations hereunder.

Each of the entities in the Campofrío Group is a corporation, limited liability
company or partnership duly incorporated or organized, validly existing and in
good standing under the laws of its state or country of incorporation or
organization. Each of Campofrío and the entities in the Campofrío Group is duly
qualified or registered as a foreign corporation or other entity where required,
and is in good standing, in each jurisdiction where the failure to do so would
have a material adverse effect.

 

7.1.2 Authorization; Enforceability

The execution, delivery and performance by Campofrío of this Merger Protocol,
and all of the documents and instruments required hereby from Campofrío, are
within the corporate power of Campofrío and have been duly authorized by all
necessary corporate action of Campofrío. This Merger Protocol is, and the other
documents and instruments required hereby to which Campofrío is a party will be,
when duly executed and delivered by the Parties hereto or thereto, the legal,
valid and binding obligation of Campofrío, enforceable against Campofrío in
accordance with their respective terms.

 

18



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

7.1.3 No Violation or Conflict

The execution, delivery and performance of this Merger Protocol, and the other
documents and instruments required hereby to which Campofrío is a party (except
for the Financial Agreements as per and in the terms set forth in section 4.1.3
above), by Campofrío do not and will not conflict with or violate any law,
judgment, order or decree binding on Campofrío or the charter or by-laws of
Campofrío. Except for compliance with applicable antitrust laws and securities
laws, no notice to, filing or registration with, or authorization, consent or
approval of, any governmental, regulatory or self-regulatory agency is necessary
or is required to be made or obtained by Campofrío in connection with the
execution and delivery of this Merger Protocol, and the other documents and
instruments required hereby to which Campofrío is a party, by Campofrío or the
consummation by Campofrío of the transactions contemplated hereby.

 

7.1.4 Capitalization of Campofrío and the Campofrío Group

 

(a) The shares included in its share capital represent all of the issued and
outstanding capital of Campofrío, have been duly and validly issued and are
fully paid. There are no options, warrants, calls, subscriptions, conversion or
other rights, agreements or commitments obligating Campofrío to issue any
additional shares of capital stock or any other securities convertible into,
exchangeable for or evidencing the right to subscribe for any shares of capital
stock of Campofrío.

 

(b) All of the outstanding shares of capital stock of the entities in the
Campofrío Group are validly issued and fully paid. All of the outstanding shares
of capital stock, partnership, membership or equity interests in the entities in
the Campofrío Group are owned by Campofrío, directly or indirectly through one
or more intermediaries.

 

7.1.5 No knowledge

Campofrío is unaware of any event or circumstance which would be considered a
Material Adverse Change affecting Campofrío which has not been disclosed to GSH
during the Confirmatory Due Diligence exercise.

There is no event or circumstance arising from the information delivered by GSH
to Campofrío in the Confirmatory Due Diligence that in accordance with
Campofrío’s knowledge would be considered a Material Adverse Change affecting
GSH.

 

19



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

7.2 Representations of GSH and the GSH Shareholders

The GSH Shareholders hereby represent to Campofrío that, as of the date hereof
and as of the closing date of the Merger:

 

7.2.1 Organization and Authority of GSH and the GSH Group

GSH is a sociedad limitada duly incorporated, validly existing and in good
standing under the laws of Spain and has full corporate power and authority to
enter into this Merger Protocol and to perform its obligations hereunder.

Each of the entities in the GSH Group is a corporation, limited liability
company or partnership duly incorporated or organized, validly existing and in
good standing under the laws of its state or country of incorporation or
organization. Each of GSH and the entities in the GSH Group is duly qualified or
registered as a foreign corporation or other entity where required, and is in
good standing, in each jurisdiction where the failure to do so would have a
material adverse effect.

 

7.2.2 Authorization; Enforceability

The execution, delivery and performance by GSH of this Merger Protocol, and all
of the documents and instruments required hereby from GSH, are within the
corporate power of GSH and have been duly authorized by all necessary corporate
action of GSH. This Merger Protocol is, and the other documents and instruments
required hereby to which GSH is a party will be, when duly executed and
delivered by the Parties hereto or thereto, the legal, valid and binding
obligation of GSH, enforceable against GSH in accordance with their respective
terms.

 

7.2.3 No Violation or Conflict

The execution, delivery and performance of this Merger Protocol, and the other
documents and instruments required hereby to which GSH is a party (except for
the Financial Agreements as per and in the terms set forth in section 4.1.3
above), by GSH do not and will not conflict with or violate any law, judgment,
order or decree binding on GSH or the charter or by-laws of GSH. Except for
compliance with applicable antitrust laws and securities laws, no notice to,
filing or registration with, or authorization, consent or approval of, any
governmental, regulatory or self-regulatory agency is necessary or is required
to be made or obtained by GSH in connection with the execution and delivery of
this Merger Protocol, and the other documents and instruments required hereby to
which GSH is a party, by GSH or the consummation by GSH of the transactions
contemplated hereby.

 

20



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

7.2.4 Capitalization of GSH and the GSH Group

 

(a) The quotas included in its share capital represent all of the issued and
outstanding capital of GSH, have been duly and validly issued and are fully
paid. There are no options, warrants, calls, subscriptions, conversion or other
rights, agreements or commitments obligating GSH to issue any additional quotas
or any other securities convertible into, exchangeable for or evidencing the
right to subscribe for any quotas of GSH, except for the Earn-Out Agreement
signed by GSH and GSH Shareholders dated August 7, 2006, which shall be
terminated prior to the holding of GSH general shareholders meeting approving
the Merger.

 

(b) All of the outstanding shares of capital stock of the entities in the GSH
Group are validly issued and fully paid. All of the outstanding shares of
capital stock, partnership, membership or equity interests in the entities in
the GSH Group are owned by GSH, directly or indirectly through one or more
intermediaries.

 

7.2.5 No knowledge

GSH is unaware of any event or circumstance which would be considered a Material
Adverse Change affecting GSH which has not been disclosed to Campofrío during
the Confirmatory Due Diligence exercise.

There is no event or circumstance arising from the information delivered by
Campofrío to GSH in the Confirmatory Due Diligence that in accordance with GSH
knowledge would be considered a Material Adverse Change affecting Campofrío.

 

7.2.6 Tax matters

(a) The GSH Shareholders undertake to take all necessary measures in order GSH
to elect for the application of the ETVE regime under Spanish corporate tax law
within the current tax year.

(b) The GSH Shareholders represent and warrant that GSH, including all
subsidiaries, will make their best efforts to comply, at the time of doing the
election and at the time of the Merger, with the requirements set forth to
qualify for the ETVE regime under Spanish law, including the requirements
established in article 21 LIS.

(c) The GSH Shareholders represent and warrant that, as far as GSH is concerned,
the special tax regime provided for mergers and other business restructuring
transactions in Chapter VIII, Section VII of the Spanish Corporation Tax Act
will be fully applicable to the Merger and, accordingly, that it will not be
denied founded on an act or transaction that has brought a benefit only for GSH
or the GSH Shareholders (such act or transaction, the “Responsible Act”).

(d) The GSH Shareholders will hold Campofrio harmless and indemnify Campofrio of
any damages suffered arising out of any breach or misrepresentation in relation
to any of the above undertakings, representations or warranties. Additionally,
the GSH Shareholders will pay any financial and legal cost due from the
obligation to place bonds or guarantees in any proceedings arising out the
defense there from, as soon as such bonds and guarantees have to be granted.

 

21



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

CLAUSE 8. ANNOUNCEMENTS AND DISCLOSURES. CONFIDENTIALITY

Immediately upon execution of this Merger Protocol, the Merging Companies shall
issue a relevant fact and a press release in the form and substance agreed
between the Merging Companies. No other announcement or disclosure concerning
the Merger shall be made by any Party to this Merger Protocol without the prior
written consent of the other Parties.

The restrictions in the preceding paragraph shall not apply to information
disclosed as a result of any obligation under applicable law or any court order
or the rules of any government body or regulatory organization, such as but not
limited to, stock market authorities. Where such disclosure is required, the
Party or Shareholder to which such obligation applies shall immediately inform
the other Parties and the other Shareholders thereof prior to such disclosure
being made.

Each of the Parties shall keep confidential all information and documents they
have received from the other Parties in connection with the negotiation and
execution of this Merger Protocol. To this extent, the Confidentiality Agreement
entered into by the Merging Companies on 18 February 2008 shall survive
notwithstanding the execution of this Merger Protocol and the Parties to this
Merger Protocol expressly adhere to the same.

CLAUSE 9. FURTHER ASSURANCES

 

9.1. The Merging Companies and the Shareholders shall, so far as reasonably
able, do or procure all things as may be required to give effect to this Merger
Protocol and the Merger including, without limitation, the execution of all
deeds and documents, procuring the convening of all meetings, the giving of all
necessary waivers and consents and the passing of all resolutions and otherwise
exercising all powers and rights available to them.

 

9.2. The Parties will expressly opt to apply to the Merger the special tax
regime provided for mergers and other business restructuring transactions in
Chapter VIII, Section VII of the Spanish Corporation Tax Act, which implements
the rules laid down in the Council Directive 90/434/EEC (Merger Directive). The
parties intend that the Merger constitute a reorganization under section 368 of
the U.S. Internal Revenue Code and that this Agreement constitute a plan of
reorganization for such purposes.

 

9.3. The Merging Companies and the Shareholders will jointly cooperate so far as
matters are within their respective control to ensure the continuity and a
smooth transition of the business of GSH into Campofrío.

 

9.4. The Merging Companies will inform each other as soon as any event
constituting a Material Adverse Change with respect to its activity should
occur.

 

22



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

CLAUSE 10. EXPENSES AND FEES

Each Party and Shareholder shall be responsible for its own costs and expenses
incurred in connection with the preparation, negotiation and execution of the
Merger Protocol.

CLAUSE 11. TERMINATION OF THE MOU

Upon execution of this Merger Protocol the memorandum of understanding in
relation to the Merger shall be terminated.

CLAUSE 12. GENERAL

 

12.1 None of the Parties to this Merger Protocol may assign its rights or
obligations under this Merger Protocol without the prior written consent of the
other Parties.

 

12.2 This Merger Protocol shall be binding upon each Party’s successors and
permitted assigns.

 

12.3 This Merger Protocol has been drafted and signed in both Spanish and
English language (except that the Annexes may be in Spanish or English only). In
case of discrepancies between the English version and the Spanish version the
Spanish version shall prevail.

 

12.4 If any provision of this Merger Protocol is held to be illegal, invalid or
unenforceable in whole or in part the legality, validity and enforceability of
the remaining provisions of this Merger Protocol shall not in any way be
affected or impaired thereby, and the signors shall negotiate in good faith to
replace the offending provision by another enforceable, valid and legal
provision that has the same or a similar as possible effect on the transaction
hereby contemplated as the original provision.

 

12.5 The rights of each signor under this Merger Protocol:

 

  (a) May be exercised as often as necessary;

 

  (b) Are cumulative and not exclusive of rights and remedies provided by law;
and

 

  (c) May be waived only in writing and specifically.

 

  (d) Delay in exercising or non-exercise of any such right is not a waiver of
that right.

CLAUSE 13. NOTICES

 

13.1 Any notice or other formal communication given under this Merger Protocol
must be in writing (which does not include e-mail) and may be delivered, faxed
or sent by overnight courier to the party to be served at its fax number or
address appearing in this clause or at such other fax number or address as it
may have notified to the other party in accordance with this Clause.

 

23



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

13.2 Any notice or other formal communication shall be deemed to have been
given:

 

(a) if delivered, on the day of delivery; or

 

(b) if faxed before 17.00 in the place of receipt, on the day faxed or,
otherwise, on the day after it was faxed; or

 

(c) if sent by overnight courier, at 10.00 a.m. on the day after it was sent,

provided that if such day is not a business day, such notice shall be deemed to
have been given on the next business day.

 

13.3 Any notice to the Parties shall be sent to the following addresses:

any notice sent to Campofrío shall be sent to:

Address:

Avenida de Europa 24, Parque Empresarial La Moraleja

28109, Alcobendas (Madrid)

Spain

Fax number: +34 91 661 53 45

For the attention of: Pedro Ballvé Lantero

any notice sent to GSH, its shareholders, Smithfield Foods Inc. and/or OCM
European Principal Opportunities Fund L.P. shall be sent to:

Address:

499 Park Avenue

6th Floor, New York, NY 10022

U.S.A.

Fax number: +1 (212) 758 8421

For the attention of: Richard Jasper Poulson

and

Address:

27 Knightsbridge

London SW1X 7LY

United Kingdom

Fax number: +44 207 201 4603

For the attention of: Karim Michael Khairallah

any notice sent to Carbal S.A., Bitonce S.L., and/or Betónica 95 S.L. shall be
sent to:

Address:

Avenida de Europa 24, Parque Empresarial La Moraleja

28109, Alcobendas (Madrid)

Spain

Fax number: +34 91 661 03 17

For the attention of: Pedro Ballvé Lantero

 

24



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

any notice sent to Cartera Nuvalia S.L. and/or Alina Corporate S.L.:

Address:

Avenida de Europa 24, Parque Empresarial La Moraleja

28109, Alcobendas (Madrid)

Spain

Fax number: +34 91 125 04 50

For the attention of: Luis Serrano Martín

CLAUSE 14. GOVERNING LAW, JURISDICTION

 

14.1 Governing law

This Merger Protocol shall be governed by and shall be construed in accordance
with and the Parties submit to Spanish law in relation to it.

 

14.2 Jurisdiction

All claims, disputes and other matters arising out of or relating to this Merger
Protocol which, in the opinion of one of the Parties, the Parties are unable to
resolve by mutual agreement, shall exclusively and finally be settled by the
Courts of Madrid.

CLAUSE 15. COUNTERPARTS

This Merger Protocol may be entered into in any number of counterparts, all of
which take together shall constitute one and the same instrument. SF executes
this Merger Protocol on behalf of SFDS Global Holdings B.V, without prejudice to
SFDS Global Holdings B.V execution of this document as soon as possible, and in
any event within 30 days.

AS WITNESS whereof this Merger Protocol has been entered into the day and year
first above written and is executed in 12 originals, one of each signor.

 

25



--------------------------------------------------------------------------------

Confidential

Execution copy

30 June 2008

 

 

/s/ Pedro Ballvé Lantero

    Campofrío Alimentación, S.A.     Pedro Ballvé Lantero    

/s/ Pedro Ballvé Lantero

    Carbal S.A.     Pedro Ballvé Lantero    

/s/ Pedro Ballvé Lantero

    Bitonce, S.L.     Pedro Ballvé Lantero    

/s/ Pedro Ballvé Lantero

    Betónica 95, S.L.     Pedro Ballvé Lantero    

/s/ Luis Serrano Martin

    Cartera Nuvalia, S.L.     Luis Serrano Martin    

/s/ Luis Serrano Martin

    Alina Corporate, S.L.     Luis Serrano Martin    

/s/ Richard J.M. Poulson

    Groupe Smithfield Holdings, S.L.     Richard Jasper Poulson    

/s/ Richard J.M. Poulson

    Smithfield Foods, Inc.     Richard Jasper Poulson    

/s/ Richard J.M. Poulson

    SFDS Global Holdings B.V.     Richard Jasper Poulson    

/s/ Szymon Dec

   

/s/ Justin Bickle

OCM Luxembourg EPOF Meat Holdings SARL     Justin Bickle     Szymon Dec    

/s/ Szymon Dec

   

/s/ Christophet Bochringer

OCM Luxembourg OPPS Meat Holdings SARL     Christophet Bochringer     Szymon Dec
   

/s/ Emily Alexander

   

/s/ Caleb Kramer

OCM European Principal Opportunities Fund, L.P. by OCM European Principal
Opportunities Fund GP, L.P., its general partner, by OCM European Principal
Opportunities Fund GP Ltd., its general partner, by Oaktree Capital Management,
L.P., its director Emily Alexander     Caleb Kramer    

 

26



--------------------------------------------------------------------------------

Annex 2.1

CAMPOFRÍO ALIMENTACIÓN, S.A.

COMPANY BY-LAWS

TITLE I

NAME, CORPORATE PURPOSE, REGISTERED OFFICE AND TERM

ARTICLE ONE

 

Name    The Company’s name is CAMPOFRÍO ALIMENTACIÓN, S.A. It is a Spanish
company and shall be governed by these by-laws, and with respect to all matters
not covered herein, by the applicable statutory provisions.

ARTICLE TWO

 

The Company’s Corporate Purpose    1.- The preparation and marketing of products
for human and animal consumption. For this purpose, the Company shall be engaged
in the business of rearing and slaughter of animals for meat products and the
processing of raw materials: meats, fish, dairy products, vegetables, cereals
and other products, as necessary.   

 

2.- The provision of advisory services, technical services, and management and
training, related to the production and marketing of food products.

  

 

Any activities falling within the Company’s corporate purpose may be undertaken
by the Company, either directly or indirectly, through its own businesses or by
means of holdings in companies having identical or similar corporate purposes.

ARTICLE THREE

 

Registered Office    The Company’s registered office is at Avda. de Europa, no.
24 “Parque Empresarial La Moraleja”, Alcobendas, Madrid, which is where its
legal representative office shall be based. Change of Address    The Board of
Directors may resolve to relocate the Company’s registered office to another
address within the same municipality without the need for a Shareholders’
Resolution, and may resolve to create, close or change the address, as
applicable, of branches, agencies and representative offices, both in Spain and
abroad, when this is deemed to be in the Company’s interest.

ARTICLE FOUR

 

Term    The Company is incorporated for an indefinite period of time, such
period commencing on date of execution of its deed of incorporation.



--------------------------------------------------------------------------------

TITLE II.

SHARE CAPITAL AND SHARES

ARTICLE FIVE

 

   The Company’s share capital is FIFTY-TWO MILLION SIX HUNDRED AND FORTY-THREE
THOUSAND SEVEN HUNDRED AND TWENTY-FOUR EUROS (52,643,724 euros), represented by
52,643,724 shares, with a par value of one euro each one, in a single series,
fully subscribed and paid up. The shares are all of the same kind and class and
have the same rights and obligations as represented by the book entries.   
[N.B: The amount of share capital will be amended as a result of the merger].

ARTICLE SIX

 

Co-ownership    The shares are indivisible. Co-owners of one or more shares
shall appoint one person to exercise the shareholders’ rights and shall be
liable to the Company jointly and severally for any obligations that may arise
from their shareholder status.

ARTICLE SEVEN

 

Shareholders’ rights   

Each share confers on its legal owner the status of shareholder and vests on
them the rights recognized by these by-laws and by the law.

 

Shareholders shall have at least the following rights:

 

a) The right to participate in the distribution of the company’s profits and in
the net assets existing upon liquidation;

 

b) The right to preemptive subscription in the issue of new shares or bonds
convertible into shares;

 

c) The right to attend and vote at general meetings, and the right to challenge
company resolutions; and

 

d) The right to information.

Usufruct    In the event of usufruct of shares, the status of shareholder shall
lie with the legal owner thereof, who shall exercise the rights of a shareholder
on an exclusive basis, with the sole exception of the right to participate in
the profits obtained during the period of usufruct, in the terms legally
established. Pledge    In the event of a pledge of shares, shareholder status
shall lie with the legal owner thereof, who shall exercise the rights arising
from such status on an exclusive basis, in the terms legally established.

 

28



--------------------------------------------------------------------------------

ARTICLE EIGHT

 

Capital Increases    The share capital may be increased or decreased by
resolution of the General Shareholders Meeting called for such purpose, and
subject to the provisions of the Public Companies Act (Ley de Sociedades
Anónimas). Vesting of powers on the Board    In the event of a share capital
increase, the General Meeting may vest on the Board the powers set out in the
Public Companies Act.

ARTICLE NINE

 

Subscription Rights    In capital increases involving the issue of new shares,
either ordinary or preferred, as well as in the issue of convertible bonds,
existing shareholders and holders of convertible bonds may request, within the
time granted for such purpose by the Board of Directors of the Company, and in
accordance with the Public Companies Act, the right to subscribe shares or
convertible bonds in the new issue proportionate to the number of nominal shares
that they own or that would belong to holders of convertible bonds if they were
to exercise their right to conversion.

Withdrawal of

Preemptive Rights

   When so dictated by the Company’s interests, and provided that the provisions
of the Public Companies Act are respected, when deciding upon the capital
increase, the General Meeting may resolve to totally or partially withdraw the
right to preemptive subscription. Non-voting Shares    In share capital
increases, the Company may resolve to issue non-voting shares, subject to the
rules and restrictions set forth in the Public Companies Act.

ARTICLE TEN

 

Issue of other Securities    By resolution of the General Meeting, adopted in
accordance with these by-laws and the provisions of the applicable laws, the
Company may issue any other kind of securities acknowledging or creating a debt,
such as bonds, debentures or other similar securities.

 

29



--------------------------------------------------------------------------------

TITLE III.

COMPANY MANAGEMENT AND GOVERNANCE.

SECTION ONE. GENERAL SHAREHOLDERS MEETINGS

ARTICLE ELEVEN

 

Powers of the General Meeting    The General Shareholders Meeting is responsible
for the management and corporate governance of the Company. All shareholders,
including dissenting shareholders and those not in attendance, are bound by the
resolutions adopted by the General Shareholders Meeting within the scope of its
remit, notwithstanding their right to challenge such resolutions are permitted
by law.

Right to challenge

Procedure

   The General Shareholders Meeting shall set forth the rules governing its own
internal procedures in a Regulation, which shall be submitted for its approval
and must respect all the provisions of the applicable laws and these by-laws.

ARTICLE TWELVE

 

General Meetings    General Shareholders Meetings may be Ordinary or
Extraordinary. Ordinary General Meetings   

The Ordinary General Meeting shall meet within the first six months of each
corporate year, and its principal purpose shall be to review the company’s
management; to approve, where applicable, the accounts for the preceding
financial year and the management report; and to decide on the allocation of
results.

 

Notwithstanding the above, and in accordance with the provisions of the Public
Companies Act, the Ordinary General Meeting shall be deemed to be valid even
though it has been called or held outside the time limit.

Extraordinary General Meetings    All other General Meetings shall be
extraordinary and shall be held when called by the Board of Directors, when they
believe it to be in the interest of the Company, or when a written request is
made by a number of members holding at least five per cent of the share capital.
Such request must set out the resolutions to be discussed at the Meeting, in the
manner established in the Public Companies Act.

ARTICLE THIRTEEN

 

Notice    General Meetings shall be called by the Board of Directors in
accordance with the Public Companies Act. Right to Information    In addition to
the legal requirements, and when so required by the Public Companies Act, the
notice of meeting shall also indicate the right of shareholders to examine at
the registered office, and where applicable, to immediately obtain free of
charge, the documents to be submitted for approval by the General Meeting and
the expert reports stipulated in the aforementioned Act. When a legal provision
lays down other requirements for general meetings discussing specific matters,
this article shall not apply, and the specific provisions in each case shall be
observed.

 

30



--------------------------------------------------------------------------------

Additional Notice of Meeting    The shareholders representing the minimum
percentage of share capital established for this purpose in the Public Companies
Act may request that an additional Notice of Meeting be published, including one
or more items on the Agenda, in which case, the provisions of the Public
Companies Act shall be observed. In the event of exercise of such right by
shareholders with a holding below the legally established minimum, the Board of
Directors may freely decide whether or not to grant such request.

ARTICLE FOURTEEN

 

Right of Attendance. Minimum Shareholding Requirement. Pooling    Those
shareholders recorded as such in the account entries of the company’s books may
attend the General Meeting, providing notice of their attendance five days
before the date when the General Meeting is to be held. Shareholders may attend
the General meetings themselves or by means of proxy, provided that they have a
minimum of 10 shares, either own shares, represented shares or both own and
represented shares, and may in any event, pool their shares to attain the
minimum number required to be able to attend the General Meeting. Attendance by
the Board and Managers    Directors shall attend General Meetings. The meetings
may also be attended by managers, technical staff and other persons related to
the Company whose attendance is deemed to be appropriate by the Board in view of
the items included on the Agenda. Proxy   

Any shareholder entitled to attend may appoint another person as proxy to
represent them at the General Meeting, even if such person is not a shareholder
in the manner and subject to the requirements referred to above and under the
legal provisions applicable from time to time.

 

The proxy shall be specific for each meeting and must be granted in writing or
by means of remote communication, provided that these means sufficiently
guarantee the identity of the represented shareholder and fulfil the
requirements established or to be established for remote means of voting, in
accordance with these By-laws.

Proxy Solicitation    In the event of proxy solicitation, the provisions of the
Public Companies Act, and where applicable, those governing listed companies in
the Securities Markets Act shall apply.    Unless express instructions are given
otherwise by the shareholder, in the event that the proxy holder is affected by
a conflict of interest, it shall be assumed that the shareholder has also
appointed as proxy holders, jointly and severally and successively, the Chairman
of the General Shareholders Meeting, and if he/she is affected by a conflict of
interest, the Secretary of the General Shareholder Meeting, and if the later is
affected by a conflict of interest, the Chairman of the Audit committee. When
the proxy is delivered to the company without express identification of the
proxy holder, it shall be assumed that the shareholder has appointed as proxy
holders the persons holding the aforementioned offices, and the rule set forth
in the foregoing paragraph shall apply.    The proxy may also include any other
items that are not included on the Agenda, but which may be discussed at the
meeting, when permitted by the law. In this case, the indications made in the
foregoing

 

31



--------------------------------------------------------------------------------

   paragraphs shall also apply. In the event that the proxy does not include
voting instructions as to the proposals on the Agenda, unless otherwise
indicated in the proxy, it shall be understood that the proxy holder shall vote
in favour of the proposals submitted by the Board of Directors.    Conversely,
when items are to be discussed at the meeting that are not included on the
Agenda, in the event that the proxy does not include voting instructions in this
respect, unless otherwise indicated in the proxy, it shall be understood that
the proxy holder shall vote against those proposals.

ARTICLE FIFTEEN

 

Ordinary Quorum    It shall be deemed that the General Meeting at first call has
sufficient quorum when the shareholders present or represented hold at least
twenty-five per cent of the subscribed voting capital. At second call, the
General Meeting shall be deemed to have sufficient quorum irrespective of the
voting capital present or represented. Enhanced Quorum    For the General
Meeting to validly approve the issue of debentures, capital increases or
decreases, the conversion, merger or spin-off of the Company, and in general,
any amendment to these by-laws, it shall be necessary, at first call, for
shareholders holding at least sixty-five per cent of the subscribed voting
capital to be in attendance, either directly or by proxy. At second call,
attendance by fifty per cent of such capital shall be sufficient.    Both for
the first as well as the second meeting, the resolutions referred to in the
previous paragraph shall require the favourable vote of the majority of capital
with voting rights by those present or represented at the Meeting., providing
this majority represents at least 45% of the subscribed capital with voting
rights.

ARTICLE SIXTEEN

 

Universal    Notwithstanding the provisions set forth in the foregoing articles,
the General Meeting shall be deemed to have sufficient quorum to address any
matter, provided that all of the share capital is present or represented and
those attending unanimously agree to the holding of the Meeting.

ARTICLE SEVENTEEN

 

General Meeting, Chairman and Secretary    General Meetings shall be held in the
city where the Company has its registered office. The Chairman and Secretary of
the Board of Directors shall act in such capacity in the General Meeting. In the
absence of either of them, the shareholder elected in each case by the members
attending the General Meeting shall act as Chairman or Secretary.    Solely
those items included in the notice of meeting may be discussed and voted on.
Attendance List    Before discussing the items on the Agenda, a list of
attendees shall be drawn up, stating the status or representative capacity of
each attendee and the number of shares that they own or represent.

 

32



--------------------------------------------------------------------------------

   At the end of the list, the number of shareholders present or represented
shall be stated, as well as the amount of capital they hold, specifying voting
capital. The attendance list may also be draw up in a file or recorded in
electronic format. Chairman’s Duties    It shall be the duty of the Chairman of
the General Meeting to lead discussions; to give the floor and to decide on the
length of time for successive contributions; to decide when a matter has been
sufficiently discussed; and to choose the procedure for voting, settling any
disputes that may arise.    With respect to all other matters, the provisions of
the Public Companies Act shall apply.

ARTICLE SEVENTEEN BIS

 

Remote exercise of voting rights    Those shareholders entitled to attend and
vote at the General Meeting may cast their vote with respect to he proposals
included on the Agenda by mail or through electronic means, in accordance with
the provisions of the Shareholders Meeting Regulation and any other rules
established by the Board of Directors complementing and implementing the
contents of the Shareholders Meeting Regulation.    Depending on the technical
and legal means allowing for and guaranteeing the identity of the shareholder
exercising their voting right, the Board of Directors shall be authorized at any
time to implement further and complement the provisions set forth in the General
Shareholders Meeting Regulation. On the basis of the technology and security
offered by the available technical system, and the rules that, where applicable,
implement this system, the Board of Directors shall also be entitled to
establish the time from which shareholders may exercise their right to cast
their vote or grant their proxies by remote mechanisms, and the terms and
conditions thereof.    The regulation, as well as any amendment thereof, which
may be issued by the Board of Directors to implement and to complement the
General Shareholders Meeting Regulation in accordance with this article, and the
fixing by the Board of Directors of the time from which the shareholders may the
exercise their right to vote by remote means shall be published on the Company’s
website.    All shareholders entitled to attend the meeting and casting their
votes by remote means under the foregoing paragraph shall be deemed to be
present for the purposes of the quorum of the General Shareholders Meeting.   
The personal attendance of the shareholder shall automatically revoke the remote
proxy.

ARTICLE EIGHTEEN

 

Minutes and Approval    Minutes of the General Meetings shall be drawn up, which
may take any of the forms established in the Public Companies Act. The Minutes
shall be approved, when no special quorum is required, by means of the
favourable vote of a simple majority of the shares present at the Meeting, which
shall take place immediately after it has concluded, and failing this, within a
period of fifteen days, by the Chairman and two Scrutineers, one on behalf of
the majority and another on behalf of the minority.

 

33



--------------------------------------------------------------------------------

Notarized Minutes    When notarized minutes of the General Meeting are required,
the preparation, content and completion of such minutes shall comply with the
applicable laws. The notarized minutes shall be regarded as the minutes of the
General Meeting. Certificate of Resolutions    The certificate of the
resolutions of the General Meeting shall be drawn up in accordance with the
provisions of the Public Companies Act and the Commercial Registry Regulation
applicable from time to time.

SECTION TWO

BOARD OF DIRECTORS

ARTICLE NINETEEN

 

Function of the Board    The Board of Directors shall also be responsible for
the management, representation and administration of the Company, having the
broadest powers for such purpose. Its representative powers extend to all those
acts deemed necessary for the enforcement of its corporate purpose established
herein. Composition of the Board    The Board of Directors shall have a minimum
number of three members and a maximum number of ten, which shall include one
Chairman and one or more Vice-chairmen to act in lieu of the Chairman in the
event of his/her absence. The order of preference for substitution shall follow
the same order as the appointment of such members to the Board. The Board itself
shall also elect a Secretary, and optionally, a Vice-secretary to substitute the
Secretary in the event of his/her absence. The Secretary and Vice-secretary may
or may not be directors. In the latter case they shall have a voice at the
meetings but no vote. Compatibility and Term of Office   

It is not necessary to be a shareholder to become a member of the Board of
Directors, and the capacity of Director is compatible with any other office
within the Company.

 

Directors shall be appointed and removed by the General Shareholders Meeting
upon proposal by the Board of Directors.

 

Directors shall be appointed for a period of five years, and may be reelected
one or more times for the same period of time.

Re-election    Proposals to appoint, reelect or dismiss Directors submitted to
the General Shareholders Meeting by the Board of Directors shall be made in turn
upon proposal by the Appointments and Remunerations Committee in the case of
independent Directors, based on the list prepared by specialised consultants if
is required by any of the Directors, and following a report by such Committee in
the case of all other Directors. Post-termination restrictions    Directors
terminating their term of office, or who for any other reason cease to perform
the duties of their office, may not render services to any company with a
similar corporate purpose to that of the Company for a term of two years, unless
such companies are affiliated to the Group or the Board of Directors releases
them from this obligation or reduces the period during which such services may
not be rendered.

 

34



--------------------------------------------------------------------------------

Co-opting    Any vacant positions that may arise on the Board shall be covered
provisionally by the Board of Directors, upon proposal by the Appointment and
Remunerations Committee, by means of the designation, among the shareholders, of
those persons that shall temporarily hold the position of Director until a final
resolution is adopted by the next General Meeting. Regulation    The Board of
Directors shall set forth the rules governing its own internal procedures in a
Regulation and shall accept the resignation of its Directors in accordance with
the provisions of the Public Companies Act.

ARTICLE NINETEEN BIS

 

Termination of Directors   

1. Directors shall cease to hold office at the end of the term for which they
were appointed if they have not been re-elected at the first General
Shareholders Meeting, or upon expiry of the statutory period for the holding of
the Ordinary General Meeting, provided that this is established in the
applicable legislation.

 

2. Also:

 

a) When they cease to hold the executive positions to which their appointment as
Director was related.

 

b) Where they are affected by any incompatibility or prohibition established by
law.

 

c) Where their continued presence on the Board may be detrimental to the
Company’s interests or when the reasons for which they were appointed no longer
apply.

ARTICLE TWENTY

 

Meetings    1. The Board of Directors shall meet whenever the interests of the
Company so advise and at least three times a year, and at the initiative of the
Chairman, as many times as he/she deems appropriate for the proper running of
the Company or when so requested by any of the Committees, if appointed, or by a
majority of the Directors.    Likewise, when the person holding office as
Chairman has the capacity of executive director/senior executive of the Company,
the Board may authorize one of its independent directors on a permanent basis to
request that the Chairman call a meeting of the Board or include new items on
the Agenda.    2. Notice of ordinary meetings shall be sent by letter, fax,
telegram or electronic mail and shall be signed by the Chairman or the Secretary
under the instructions of the Chairman in witness of their approval. Notice
shall be sent at least seven days in advance.    Notice of the meeting shall
always include the Agenda for the meeting and shall be accompanied by the
relevant information duly summarized and prepared.

 

35



--------------------------------------------------------------------------------

   3. Extraordinary meetings of the Board may be called by telephone, and the
notice period and other requirements set out in the foregoing section shall not
apply when, in the Chairman’s opinion, the circumstances so dictate.    4. The
Board shall draw up an annual schedule of ordinary meetings, and where possible,
shall have a formal list of matters to be addressed. In accordance with the
provisions of the Regulation of the Board, the Board shall set aside at least
one meeting a year to assess its procedure and the quality of its work.

ARTICLE TWENTY-ONE

 

Quorum for the Board    The meetings of the Board of Directors shall be deemed
to have sufficient quorum when half plus one of its members are present or
represented. Directors may delegate their vote to other Directors, provided that
this is done in writing and is specifically for each meeting. Approval of
Resolutions    The resolutions of the Board of Directors shall be adopted by an
absolute majority of those present, unless stipulated otherwise by the law or
statutory.    In any case, the favourable vote of two thirds of members of the
Board of Directors shall be required to enable the Board (i) to validly adopt
the resolutions concerning items that are reserved for the Board in accordance
with Article 24 of these By-laws (with the exception of the appointment and
dismissal of senior executives, according to article 24 d), which shall only
require an absolute majority) (ii) to designate one or more Managing Directors
and (ii) to modify its Organisation Regulations.

ARTICLE TWENTY-TWO

 

Minutes of the Board    The discussions and resolutions of the Board of
Directors shall be recorded in a Minutes Book, and they shall be signed by the
Chairman and Secretary. Certified Resolutions    In order to leave on record the
resolutions of the Board of Directors, certificates shall be issued signed by
the Secretary, with the approval of the Chairman or whoever he/she may legally
designate.

ARTICLE TWENTY-THREE

 

Powers of the Board    The powers of the Board of Directors shall include
without limitation the following: Management    a) Direct and manage the
business of the Company; deal with the day-to- day management of the Company,
for which it shall establish rules for the governance, management and internal
operations of the Company; and organize and supervise the technical and
administrative services thereof. Representation    b) Represent the Company in
the broadest sense before the Spanish government or foreign governments,
supranational bodies, regional authorities, provinces, municipal authorities,
public or private bodies, and

 

36



--------------------------------------------------------------------------------

   vis-à-vis any individual or company; act on behalf of the Company and follow
up any kind of matters, proceedings, appeals and arbitrations, in all their
steps and stages, with the authority to withdraw from or settle such
proceedings; and appoint third parties for these or other purposes, so that they
may exercise the powers vested on them as representatives, either as court
attorneys (procuradores), lawyers or other persons. Disposition    c) Buy, sell,
rent and encumber personal and real property, rights and securities; create and
cancel any kind of in rem rights over such property; assign such rights and
acquire them under any kind of contract or agreement; demarcate boundaries and
execute deeds for new constructions; settle and waive any kind of entitlements;
execute debt reductions and granting grace periods; enter into any kind of
agreements and sign invoices, drafts, bills of lading, delivery note receipts
and any commercial and civil documents as may be necessary; and as well as
engage, appoint and dismiss employees and fix their remuneration. Collections
and Payment    d) Make collections and payments and sign receipts and other
documents of release; and receive and collect any sums payable to the Company
from the State through any tax office or Chamber of Commerce and Industry, or
state or quasi-state undertaking or body. Guarantees   

e) Enter into any agreement or contract for the granting of guarantees, security
deposits and other real or personal security with respect to transactions to
which the Company is party, in particular vis-à-vis the customs authorities and
consignees.

 

Take goods from the State, regional government, provincial and municipal
authorities, companies and private individuals, on account of auctions and
tender bids, and before the Courts, with respect to any matter.

Powers of attorney    f) Grant and revoke powers of attorney to any person.
Deposits    g) Create and withdraw cash deposits, marketable securities, goods,
machinery and any kind of personal property, including deposits with the Bank of
Spain and Caja General de Depósitos. Banks    h) Open, maintain and close
current, ordinary, savings or credit accounts at any banks, savings banks or
credit institutions, including the Bank of Spain. Loans    i) Enter into any
agreement for credit facilities or loans for the Company, with or without
personal security, the pledging of securities and goods or mortgage security,
subject to those terms and conditions deemed appropriate by it; draw on such
credit facilities or loans; and execute and sign any necessary deeds,
certificates, letters and other documents. Trade    j) Issue, accept, sign,
negotiate, discount, make direct debit arrangements, pay and protest bills of
exchange and other commercial papers; and draw on current, ordinary, savings or
credit accounts of the Company by signing vouchers, cheques, payment orders and
transfer orders, receipts and other documents. Surety    k) Act as guarantor for
third parties or companies in matters that may affect the running of the
Company’s business.

 

37



--------------------------------------------------------------------------------

Preparation of Accounts    l) Prepare within the first three months of each year
the annual accounts for the preceding financial year, together with a management
report and proposal for the distribution of profits, where applicable, which
shall be submitted to the General Meeting of Shareholders. Capital Increases   
m) Conduct any capital increases authorized by the General Shareholders Meeting
in accordance with the Public Companies Act. Calling of Genera Meetings    n)
Call General Meetings; draw up the agenda; and prepare the deliberations of the
meeting; and draw up and enforce its resolutions

ARTICLE TWENTY-FOUR

 

Items reserved for the plenary Board of Directors    The Board’s policy shall be
to delegate ordinary management of the company to the executive bodies and to
the management team and the exercise of the general supervisory function,
although no powers that are legally or institutionally reserved for the direct
knowledge of the Board can be delegated, or those others that are necessary for
a responsible exercise of the general supervisory function.    In accordance
with the foregoing, and unless required for reasons of urgency, the plenary
Board must be made aware of and take decisions on the following issues:   

a)      Decisions that require a structural modification of the company,
including any proposal for modification of the By-laws.

  

b)      Transferring essential activities which had hitherto been carried out by
the Company to subsidiary or dependent companies.

  

c)      The definition and approval of the company’s general policies and
strategies regarding specifically the following points: (i) strategic business
plan, management targets and annual budgets; (ii) investment and funding policy;
(iii) definition of the structure of the group of companies; (iv) policy for
corporate governance and corporate social responsibility; (v) remuneration
policy and assessment of senior executives; (vi) risk control and management
policy; (vii) dividends and treasury stock policy.

  

d)      The appointment and possible dismissal of senior executives when
proposed, and admissible, by the chief executive of the company, as well as
their compensation clauses.

  

e)      Approval of directors’ remuneration, in accordance with the provisions
set forth in article 25 of the By-laws, as well as, in the case of executives,
the additional payments for their executive duties.

  

f)      The financial information that the company must periodically make public
due to its status as a listed company, unless this has been previously notified
by the Audit Committee.

 

38



--------------------------------------------------------------------------------

  

g)      Investments, purchases or sales of assets or operations which are of a
strategic nature given the amount involved or the special characteristics.

  

h)      The creation or acquisition, if appropriate, of stakes in companies with
a special purpose or with registered offices in tax havens, as well as any other
transactions or deals of a similar nature which could affect the group
transparency because of their complexity.

  

g)      i) To approve the transactions that the company carries out with
directors, with major shareholders or shareholders represented on the Board, or
with related parties, unless these operations satisfy the following conditions:
(i) are carried out by virtue of standardised contracts and which apply en masse
to many clients, (ii) that are carried out at prices generally established by
the party acting as supplier and, (iii) that their amounts do not exceed 1% of
the company’s annual revenue. The foregoing is hereby understood without
prejudice to the terms of reference belonging to the Audit Committee and of the
duties in issues of conflicts of interest of the directors set forth in the
Public Companies Act.

  

If appropriate, the Board shall approve related operations following a
favourable report from the Audit Committee, in accordance with the provisions
set forth in these By-laws.

   Any decisions regarding the issues mentioned which, for reasons of urgency in
accordance with the provisions set forth in this article have to be adopted
directly by delegated bodies or by the management team shall be subject to
communication and reporting at the Board’s next meeting, and shall be expressly
submitted for ratification by the Board if it is compulsory. Managing Director
   The Board may appoint by means of a two-thirds majority one or more Managing
Directors from among its members, drawing up a detailed list of the powers
vested or specifying that all the powers are vested that may be vested by law
and by the Company By-laws.    If several Managing Directors exist, indication
should be made as to which powers are to be exercised jointly and severally and
which are to be exercised jointly, or where applicable, if all or any shall be
exercised either one way or the other. Committees    Without prejudice to those
powers vested on the Managing Director(s) and the provisions of these By-Laws
and the Regulation of the Board with respect to the Audit Committee and the
Appointments and Remunerations Committee, when circumstances so dictate, the
Board of Directors may create within the Board a Strategy and Investments
Committee, as well as one or more Delegate Committees to address other issues
falling within its remit or other specific matters. Regulation    The Board of
Directors shall appoint its members, decide on its organization and procedure,
and approve its Regulations when applicable.

 

39



--------------------------------------------------------------------------------

ARTICLE TWENTY-FOUR BIS

 

Audit committee    The Audit committee shall have at least three members and a
maximum of five, to be decided by the Board of Directors of the Company. Members
   The Board of Directors shall appoint the members of the Audit committee from
among its members, the majority of which should be non-executive external,
independent or proprietary Directors, and similarly to the existing distribution
on the Board of Directors.    The Board of Directors shall decide on the
dismissal of members of the Audit committee, and must indicate the causes for
such action. Chairman    The Board of Directors shall appoint the Chairman of
the Audit committee from among its non-executive or external members. The
Committee shall then appoint its own Secretary, who does not have to be a
Director and may be the Secretary of the Board of Directors.    Unless the Board
of Directors indicates a shorter period of time, the Chairman shall hold office
for four years and may be re-elected one year after leaving office. With the
exception of the Secretary, whose term of office, if he/she is not a member of
the Committee, may be indefinite, the remaining members of the Committee shall
hold office for five years, unless the Board of Directors indicates a shorter
period of time, and may be immediately re-elected. In any event, members may be
disqualified from acting in such capacity as a result of ceasing to hold the
position of Director. Remuneration    The members of the Committee may receive
per diem amounts for attendance at its meetings, as established by article
twenty-five of these By-Laws, the source and amount of which shall be decided by
the Board of Directors. Members of the Committee shall not be entitled to any
other remuneration apart from to which they are entitled as Directors, with the
exception of reimbursements for duly justified job-related expenses.

ARTICLE TWENTY-FOUR TER

 

Calling of Committees    The Audit committee shall meet when called by its
Chairman, on its own initiative or upon request of at least two of its members
or by the Board of Directors. Such request must be addressed to the Chairman,
clearly indicating the matters to be discussed. Notice of the meeting of the
Committee shall be issued by the Chairman, or by the Secretary at the request of
the Chairman, at least two days before the date for the meeting, by means of
letter, fax, telegram or electronic mail, clearly indicating the matters to be
discussed therein.    Extraordinary sessions of the Committee may be called by
telephone. In such case, neither the period of notice nor the other requirements
established in the previous paragraph shall apply, although only in those cases
in which the Chairman deems that the circumstances justify such action.   
Meetings shall be held at the company headquarters or in any other placein the
city where the company has its registered office, which shall decided by the
Chairman or by the Secretary at his/her request, and shall be indicated in the
notice of the meeting.

 

40



--------------------------------------------------------------------------------

Incorporation

and Quorum

   The Committee shall be deemed to have sufficient quorum and be validly held
when half plus one of its members are present or validly represented. Any
proxies shall be conferred upon other members of the Committee in writing, by
means of fax or electronic mail addressed to the Chairman or the Secretary of
the Committee.    The Chairman shall be responsible leading the deliberations
and discussions of the meeting, and giving the floor as he/she deems fit.   
Directors, managers and employees that are not committee members shall attend
and report to the Audit committee, at the request of its Chairman or its
Secretary, with respect to those matters falling within the scope of its remit.
Resolutions    Resolutions shall be adopted by majority of the members present
or represented. In the event of a tie, the Chairman shall have the casting vote.
Minutes    The Secretary shall take minutes of the sessions, which shall be
approved at the end thereof or in the immediately following session. The
minutes, approved and signed by the Secretary with the approval of the Chairman,
shall be recorded in a special Minutes Book for resolutions and decisions of the
Audit committee. Assessment    For the most effective performance of its
functions, the Committee may request the person that it deems fit to provide any
necessary information, and may seek advice from external professionals following
prior notice and approval of the Board of Directors. Procedure    The Audit
Committee shall set forth its own rules governing those cases that are not
expressly provided for in these By-laws.    In those cases not specifically
envisaged in these By-Laws, or where applicable, in the aforementioned Committee
regulations, the Audit committee shall submit to the provisions set forth by law
and these by- laws with respect to the Board of Directors. Any matter relating
to the composition, organization and procedure of the Audit committee shall be
settled in the manner that best ensures the Committee’s continued independence.

ARTICLE TWENTY-FOUR QUARTER

 

Functions of the Audit Committee    Without prejudice to any others that may
legally fall within its remit, the Audit Committee shall have the following
duties and functions:    I)    With respect to the information and internal
control systems, supervise the internal audit services and be informed of the
financial information processes and internal control systems of the company,
including the following functions:       a)    Oversee the preparation process
for and integrity of the financial information relating to the company, and
where applicable, to the group, checking compliance with the applicable
statutory requirements and the correct consolidation of accounts and application
of accounting rules.       b)    Periodically review the internal control and
risk management systems so that the main risks may be identified and
appropriately reported.

 

41



--------------------------------------------------------------------------------

      c)    Ensure the independence and efficiency of the company’s internal
auditing.       d)    Establish a mechanism allowing employees to report on a
confidential basis any irregularities of potential significance in financial and
accounting terms that they may have noted at the company.    II)    With respect
to the company’s external auditors:       a)    Submit to the Board of
Directors, for subsequent referral to the General Shareholders Meeting, any
proposals for the selection, appointment, re-election and replacement of the
external auditors, as well as the terms and conditions for their engagement.   
   b)    Receive information on a regular basis from the external auditors on
the auditing plan and results for the year audited, and check that senior
management takes into account their recommendations.       c)    Ensure the
independence of the external auditors, enabling to such end: (i) that the
company notifies the National Securities Market Commission, or the enterprise
that replaces it in its duties, by means of notice of the relevant significant
event, of the change in auditor, and where applicable, includes a statement with
respect to the possible existence of disagreement with the removed auditor;
(ii) that the necessary measures are taken for ensuring that the company and the
auditors respect the applicable regulations governing the performance of
services other than auditing services, the restrictions on the merger of the
auditors’ business, and in general, the rules established for ensuring the
independence of the auditors; and (iii) in the event of resignation of the
external auditor, that circumstances having led to such resignation are
examined.       d)    Encourage the assumption by the auditors of the group of
companies of the auditing obligations of the companies forming such group.      
e)    In general, be informed of all relations with the external auditors and
serve as a liaison therewith, so that, in particular, information may be
received regarding those issues that may jeopardize the independence of such
auditors and with respect to any other matters related to the auditing process,
as well as any other notices stipulated in legislation on auditing and in the
technical standards on auditing.    III)    With respect to corporate
governance, oversee compliance with the company’s internal codes of conducts and
the corporate governance rules established by the company from time to time.   
IV)    With respect to reporting to the company’s management bodies:       a)
Report in the General Shareholders Meeting regarding those matters raised
therein by the shareholders concerning the areas of its remit.       b) Report
to the Board of Directors, prior to the its adoption of the relevant
resolutions, on the following matters: (i) the financial information that the
company, as a listed company, must publish on a periodic basis; (ii) the
creation or acquisition of holdings in companies incorporated for a special
purpose or domiciled in tax havens, as well as any other transactions or
operations of a similar nature, which on account of their complexity may hinder
the transparency of the group; (iii) affiliate transactions.

 

42



--------------------------------------------------------------------------------

      Minutes shall be drawn up of the Audit Committee, a copy of which shall be
sent to all members of the Board of Directors.       Through its Chairman, the
Committee shall periodically report to the Board of Directors on its activities
and shall propose those measures that it deems fit within the scope of its remit

ARTICLE TWENTY-FIVE

 

Remuneration    The office of Director shall be remunerated. Such remuneration
shall consist of an annual fixed amount to be decided each year by the company’s
Board of Directors for the year in which such decision is taken. The Board shall
also decide on the criteria for its distribution among the members of the Board.
   Such amount shall not exceed the maximum annual amount established by the
General Meeting, which shall be deemed to be effective for the actual year in
course and for years thereinafter, until amendment thereof by the General
Meeting. Other Payments    Additionally, the Directors may also receive as
remuneration, cumulatively to the remuneration stipulated in the foregoing
section, shares or option rights over such shares or that are linked to the
value thereof, the approval of which shall require the relevant resolution of
the General Shareholders Meeting, which shall decide on the value of the shares
to be taken as a benchmark, the number of shares to be granted to each Director,
the price at which the option rights may be exercised, the term of application
of this system of remuneration, and any other terms and conditions that it deems
appropriate.    The foregoing shall not prevent or restrict any other
remuneration agreed to by the company with its Directors within the scope of an
employment relationship or for the performance of specific professional services

TITLE IV. BALANCE SHEET

ARTICLE TWENTY-SIX

 

The Company’s Financial Year    The Company’s financial year shall coincide with
the calendar year, commencing on the 1st of January and ending on the 31st of
December in each year.

ARTICLE TWENTY-SEVEN

 

Preparation of accounts    Within the first three months of each financial year,
the Board of Directors shall prepare the annual accounts, the management report
and the proposal for the allocation of results. Following the review and
discussion thereof by the Auditors, where applicable, they shall be submitted to
the General Meeting, within the time limit set forth by law.

 

43



--------------------------------------------------------------------------------

Allocation of Results    The allocation of results for the financial year by the
General Meeting shall be carried out as follows:    a) Those amounts forming by
law the mandatory reserve funds specific, corporate etc.    b) Any surplus, in
accordance with the resolutions adopted by the General Meeting of Shareholders.
   The Board of Directors may decide to distribute interim dividends, subject to
the restrictions and the requirements of the Public Companies Act.    The
General Meeting may fully or partially agree the distribution of in-kind
dividends, whether charged to profits of the year or to freely available
reserves, providing the assets or securities that are the object of distribution
are uniform and sufficiently available or susceptible to being available, with
this circumstances understood as fulfilled when these are securities that are
admitted or which will be admitted for trading on an official secondary market.
   The regulations set forth in the previous paragraph shall likewise apply to
the reimbursement of contributions in the event of a reduction of share capital.

TITLE V. DISSOLUTION AND LIQUIDATION

ARTICLE TWENTY-EIGHT

 

Dissolution    The Company shall be dissolved for those reasons established in
the Public Companies Act. Quorum for dissolution    When the Company must be
dissolved for legal reasons requiring a resolution of the General Meeting of
Shareholders, such meeting shall be deemed to have sufficient quorum in the
terms set forth in paragraph two of article fifteen of these By-laws.    Where
the dissolution of the Company results from losses implying that the Company’s
net worth is less than half the share capital, such dissolution may be avoided
by means of a resolution to increase or reduce the share capital accordingly.
Such adjustment shall be enforceable provided that it is carried out before the
Company is legally declared to have been dissolved.

ARTICLE TWENTY-NINE

 

Liquidation    The rules for the dissolution, appointment of liquidators and the
liquidation of the company shall be established by the General Shareholders
Meeting in accordance with the provisions of the Public Companies Act and the
Companies Registry Regulations.

ADDITIONAL PROVISION

 

   On [—], the Extraordinary Shareholders General Meeting of the Company
approved the merger through absorption of the Company, as the absorbing company,
with the Spanish company Groupe Smithfield Holdings, S.L. as the absorbed
company (hereinafter referred to as the “Merger”). The Merger is subject

 

44



--------------------------------------------------------------------------------

  to the National Securities Market Commission agreeing application of the
exception (hereinafter referred to as the “Exception”) set forth in article 8 g)
of Royal Decree 1066/2007, dated 27 July, governing the system of takeover bids
(hereinafter referred to as “Royal Decree 1066/2007”), which shall be requested
by the company Smithfield Foods Inc, in such a way that this company is not
obliged to prepare a takeover bid of the Company, regardless of the Shareholding
Stake (as defined hereunder) in the Company that shall be attributed to this
enterprise following the merger, in accordance with the provisions set forth
hereunder and through the companies that belong to the same Group Cold Field
Investments, LLC, Smithfield Insurance Company, Ltd., and SFDS Global Holdings
B.V.,, in their capacity as direct shareholders of the Company (hereinafter ,
Smithfield Foods Inc and the aforementioned companies Cold Field Investments,
LLC, Smithfield Insurance Company, Ltd., and SFDS Global Holdings, B.V.,
referred to as the “Companies of the Smithfield Group”).   From the date that
the Merger is registered with the Commercial Registry (hereinafter referred to
as the “Effective Date of the Merger”), the system established hereunder shall
apply:   1.   For the purposes of this Additional Provision “Shareholding Stake”
shall be understood as the shareholding percentage in the voting rights of the
Company attributed at any given time to Companies of the Smithfield Group, in
accordance with and pursuant to the calculation criteria set forth in article 5
of Royal Decree 1066/2007. The obligations set forth in this Additional
Provision shall apply, jointly and severally, to all Companies of the Smithfield
Group, in their capacity as direct shareholders of the Company.   2.   For a
period of three years following the Effective Date of the Merger (hereinafter
referred to as the “Stand-still Period”) the Companies of the Smithfield Group
expressly accept the obligations and undertakings set forth hereunder:     2.1.
  The Companies of the Smithfield Group cannot (i) exercise the voting rights
corresponding to the shares they hold by a percentage which, jointly considered,
exceeds 30% of the Company's share capital, or in any case (ii) use their votes
to appoint more than half of the members of the Board of Directors of the
Company, with this appointment understood in accordance with the terms and
pursuant to the events set forth in article 6 of Royal Decree 1066/2007.    
2.2.   The Companies of the Smithfield Group cannot directly or indirectly
purchase, either themselves or through any other company belonging to the same
Group, shares of the Company or enter into sale or purchase option agreements or
other similar agreements by virtue of which they could acquire the foregoing
additional shares, or in any other way increase the Shareholding Stake in the
Company, as it is defined in foregoing number 1, except as set forth hereunder
and with regard to the Authorised Increases referred to under number 6 below.  
  2.3.   By way of an exception and in the event that during the period of three
years referred to previously a Third Party Takeover Bid (as it is defined
hereunder) is announced (under the terms of article 16 of Royal Decree
1066/2007), the following shall apply:

 

45



--------------------------------------------------------------------------------

      a.   The restriction referred to in section (i) of foregoing number 2.1
shall be automatically brought forward and definitively terminated.       b.  
The restriction referred to under number 2.2 with regard to any increase of the
Shareholding Stake that takes place at any time from announcement of the Third
Party Takeover Bid and up until the date of publication of the result of the
Third Party Takeover Bid or until the date that the bidder withdraws the
aforementioned Third Party Takeover Bid shall not be applicable, in full
accordance with the provisions set forth in Royal Decree 1066/2007.   3.  
Without prejudice to the foregoing and once the Stand-still Period referred to
in foregoing section 2 has concluded, the Companies of the Smithfield Group
shall be obliged to prepare a takeover bid under the terms and conditions set
forth in this Additional Provision (hereinafter referred to as the “Takeover
Bid”), whenever any of the following circumstances concur:     3.1.   That the
Companies of the Smithfield Group increase the Shareholding Stake in the
Company, either directly or indirectly, themselves or through any other company
that belongs to the same group, in such a way that the foregoing Shareholding
Stake, calculated in accordance with foregoing number 1, exceeds the
Shareholding Stake of which the Companies of the Smithfield Group are holders
following the Merger or following an Authorised Increase or following an
increase stemming from the provisions set forth in section 2.3. (b), except
under all circumstances where provided for in number 6 hereunder of this
Additional Provision.     3.2.   That the Companies of the Smithfield Group
designate appoint a number of Directors that, together, if appropriate, with
those that had been previously appointed, represent more than half of the
members of the Company’s Board of Directors. For the foregoing purposes, it
shall be considered that the Companies of the Smithfield Group have appointed
members of the Company’s Board of Directors when any of the hypotheses set forth
in article 6 of Royal Decree 1066/2007 concur.   4.   The Companies of the
Smithfield Group that are involved in any of the hypotheses mentioned under
foregoing number 3 must make this public immediately in accordance with the
terms of article 82 of Law 24/1988, dated 28 July, governing the Securities
Market, and present the corresponding request for authorisation of the Takeover
Bid to the National Securities Market Commission within the month following the
foregoing publication.   5.   The Takeover Bid must be addressed to all holders
of Company Shares, under the terms and in accordance with the provisions set
forth in article 3.2 of Royal Decree 1066/2007, with the criteria and valuation
method set forth in article 10 of Royal Decree 1066/2007 applicable for the
purposes of determining the price and the consideration offered. The Takeover
Bid must be prepared unconditionally, except for the authorisations required by
other supervisory bodies and by the fair trading authorities, in accordance with
the provisions set forth in article 26 of Royal Decree 1066/2007. Unless
otherwise is established in this Additional Provision, the system set forth in
foregoing Royal Decree 1066/2007 shall apply to the Takeover Bid.

 

46



--------------------------------------------------------------------------------

  6.   By exception, the Companies of the Smithfield Group shall not be obliged
to prepare a Takeover Bid under the protection of this Additional Provision,
with regard to those increases of Shareholding Stake that stem from any of the
following cases (hereinafter referred to as the “Authorised Increases”):      
(i)   when the increase of Shareholding Stake stems from a share capital
increase of the Company not fully subscribed in accordance with the terms of
article 161 of the Public Companies Act, in which the Companies of the
Smithfield Group have limited themselves to subscribe the new shares that would
correspond to the preemptive subscription rights stemming from the Shareholding
Stake;       (ii)   when the increase of Shareholding Stake is passive and
unexpected for the Companies of the Smithfield Group and leads to a reduction of
share capital of the Company and/or of the acquisition of treasury stock by this
party.   7.   The system set forth in this Additional Provision shall be
rendered void when a Third Party Takeover Bid is prepared after the Merger and
in addition the foregoing (i) had a positive result, in the terms and pursuant
to the provisions set forth in article 36 of Royal Decree 1066/2007; and
(ii) had been accepted by at least 70% of the shares at which it was targeted,
excluding from this calculation the shares calculated in the Shareholding Stake,
those held by the bidder of the Third Party Takeover Bid and by any persons
linked to Companies of the Smithfield Group or to the bidder of the Third Party
Takeover Bid or whose shares are attributed to any of the foregoing in
accordance with the criteria set forth in article 5 of Royal Decree 1066/2007.  
  For the foregoing purposes, “Third Party Takeover Bid” shall be understood as
a takeover bid for 100% of the Company shares, that has been authorised by the
National Securities Market Commission under the protection of and in accordance
with the provisions set forth in Royal Decree 1066/2007 and which had been
prepared by any person or company other than Companies of the Smithfield Group,
of any related party to or linked with Companies of the Smithfield Group or
which have reached any agreements with Companies of the Smithfield Group or with
related companies or corporations.   8.   The mentions made to the National
Securities Market Commission in this Additional Provision shall be understood as
referring to any body or authority that may, if appropriate, replace, succeed or
take over the functions of the former with regard to takeover bids henceforth.
The mentions to Royal Decree 1066/2007 shall likewise be understood as referring
mutatis mutandis to any other provision that may replace the former.   9.   It
is hereby placed on record that this Additional Provision has been adopted
having previously received individual acquiescence from each and every one of
the Companies of the Smithfield Group with regard to its full content and to the
resulting obligations for these companies as a consequence of the foregoing.

 

47